Citation Nr: 0612041	
Decision Date: 04/26/06    Archive Date: 05/02/06	

DOCKET NO.  03-33 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
residuals of multiple shrapnel wounds of the left leg. 

2.  Entitlement to an evaluation in excess of 20 percent for 
the residuals of multiple shrapnel wounds of the right leg.


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from February 1968 to 
March 1971.  For combat service in the Republic of Vietnam, 
the veteran was awarded the Purple Heart Medal with one Oak 
Leaf Cluster, and the Combat Infantryman Badge, among others.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2002 rating 
decision issued by the Department of Veterans Affairs (VA), 
Regional Office (RO), in Wichita, Kansas, which granted the 
veteran increased evaluations from 20 to 30 percent for shell 
fragment wounds of the left leg, and from 0 to 20 percent for 
shell fragment wounds of the right leg.  The veteran appealed 
both the evaluations and the effective dates assigned for the 
increases granted.  

In July 2004, the Board remanded all issues for additional 
evidentiary development.  In January 2005, the Board decided 
the earlier effective date issues, but remanded the remaining 
increased rating issues for the veteran to be provided a VA 
examination.  The Board will issue a decision on the merits 
with respect to muscle group XII injuries from shell fragment 
wounds which can be addressed from the clinical evidence on 
file, but will remand for initial RO consideration additional 
associated disability issues, which are clearly raised by the 
evidence, but which are inadequately addressed by the single 
examination on file, and this remand will be accomplished 
through the Appeals Management Center (AMC) in Washington, 
DC.


FINDINGS OF FACT

1.  Disability of the veteran's more significantly injured 
left leg by multiple shell fragment wounds results in severe 
impairment of Muscle Group XII.

2.  Disability of the veteran's less severely injured right 
leg from multiple shell fragment wounds results in moderately 
severe disability of Muscle Group XII.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for multiple shell fragment wounds of Muscle Group XII of the 
left leg have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.55, 4.56, 4.73, Diagnostic 
Code 5312 (2006).

2.  The criteria for an evaluation in excess of 20 percent 
for multiple shell fragment wounds of Muscle Group XII of the 
left leg have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.55, 4.56, 4.73, Diagnostic 
Code 5312 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulations:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claims.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

The veteran was provided initial VCAA notice in June 2002 
prior to the issuance of the initial adverse rating decision 
now on appeal from September 2002.  This notice informed the 
veteran of the evidence necessary to substantiate his claims, 
the evidence he was responsible to submit, the evidence VA 
would collect on his behalf, and advised he submit all 
relevant evidence in his possession.  During the lengthy 
pendency of this appeal, the veteran was subsequently 
provided additional formal VCAA notice in July and December 
2004.  In multiple Statements of the Case, he has been 
provided the laws and regulations implementing VCAA and 
governing the adjudication of his claims for increase.  

In it's initial July 2004 remand, the Board specifically 
sought to have the RO attempt to obtain additional service 
medical records regarding treatment of the veteran's multiple 
shell fragment wounds of the legs.  Requests were made, but 
no additional records were available.  The veteran has been 
requested to identify any records of private medical 
treatment he may have received over the intervening decades 
from service separation until more recent times during the 
pendency of this appeal, but he has not identified any such 
treatment records for VA to collect on his behalf.  

In its initial July 2004 remand, the Board requested that the 
veteran appear for additional VA examination regarding his 
multiple shell fragment wounds.  The copy of the notice of 
examination sent to the veteran was not the veteran's 
ordinary address, and because it was unclear whether the 
veteran had received such notification, the Board again 
remanded the appeal in January 2005 in an attempt to have the 
veteran more thoroughly examined for his multiple shell 
fragment wounds.  In July 2005, the RO notified the veteran 
that he would be receiving notice of an examination from a VA 
medical center.  There was no indication that this letter was 
returned undeliverable, and it was mailed to his correct 
address.  The veteran was subsequently notified of an 
examination to be completed in August 2005 by the VA Medical 
Center (VAMC), this notice was mailed to the veteran's 
correct address, and there is no indication that it was 
returned as undeliverable.  The veteran failed to appear for 
this examination.  

Accordingly, the Board has to issue a decision with respect 
to the portion of muscle injury disability for which there is 
adequate medical evidence, but remand additional issues, 
raised by the evidence, involved with the veteran's multiple 
shell fragment wounds.  VA has always had a duty to assist 
veterans in the development of evidence relevant to their 
claims, and this duty was significantly increased with 
passage of VCAA.  It is pointed out, however, that VA's duty 
to assist is not a "one-way street."  Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  

The Board finds that VA has complied with VCAA to the extent 
possible in this appeal.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As 
noted above, the veteran's appeals with respect to effective 
dates were decided by the Board in January 2005, and the time 
for appeal has passed.  To the extent that the veteran was 
not provided VCAA notice with respect to down stream issues 
in accordance with Dingess/Hartman v. Nicholson, Nos. 01-1917 
& 02-1506 (U.S. Vet. App. March 3, 2006), those issues are 
now moot.  

The 1945 Schedule for Rating Disabilities (Schedule) will be 
used for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole, or of a system or organ of 
the body, to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Examinations must adequately show anatomical 
damage in functional loss with respect to these elements.  
Functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervations, or other pathology, or may be due to pain 
supported by adequate pathology.  38 C.F.R. § 4.40.  

Regarding the joints, factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to consideration 
of more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, deformity or atrophy of disuse, instability of 
station, disturbance of locomotion, and interference with 
sitting, standing and weight bearing.  38 C.F.R. § 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  38 C.F.R. 
§ 4.55(a).  For compensable muscle group injuries which are 
in the same anatomical region, but do not act on the same 
joint, the evaluation for the most severely injured muscle 
group will be increased by one level, and used as the 
combined evaluation for the effected muscle groups.  Id. at 
(e).

A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  Under Diagnostic Codes 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe, or severe 
as follows.  Moderate disability of muscles are indicated by 
through-and-through or deep penetrating wounds of short track 
from a single bullet or small shell or shrapnel fragment, 
without explosive effective high velocity missile, residuals 
of debridement, or prolonged infection.  Moderately severe 
disability of muscles are indicated by through-and-through or 
deep penetrating wounds by small high velocity missiles or 
large low velocity missiles, with debridement, prolonged 
infection, or sloughing of soft parts, and intramuscular 
scarring.  Severe disability of muscles are indicated by 
through-and-through or deep penetrating wounds due to high-
velocity missiles, or large or multiple low velocity 
missiles, or with shattering bone fracture of open comminuted 
fracture with extensive debridement, prolonged infection or 
sloughing of soft parts, intramuscular binding and scarring.  
38 C.F.R. § 4.56.  

Muscle Group XII involves function of dorsiflexion, extension 
of toes, stabilization of arch, and muscles of the leg 
including the tibialis interior, extensor digitorum longus, 
extensor hallicus longus, and the peroneus tertius.  Injuries 
to this muscle group which are severe warrant a 30 percent 
evaluation, and those that are moderately severe warrant a 20 
percent evaluation.  38 C.F.R. § 4.73, Diagnostic Code 5312.

Analysis:  The service medical records indicate that in 
October 1969, the veteran sustained multiple small shell 
fragment wounds of both the right and left legs while serving 
as a tank crewman in a rocket propelled grenade (RPG) attack.  
It was specifically noted upon initial treatment that there 
was no artery and no nerve involvement.  Treatment records 
also note debridement of these multiple wounds and a delayed 
primary closure of wounds.  

Despite attempts to obtain them, no records of the veteran's 
subsequent hospitalization, surgical treatment and recovery 
are available for review.  Upon the veteran's return to CONUS 
at Fort Riley, Kansas, there are numerous record entries 
indicating that he had residual pain in both legs which was 
aggravated by activity and by wearing boots.  The veteran was 
provided multiple physical profiles against wearing boots and 
certain activities for the remainder of his enlistment.  
These records do not reveal that the veteran required ongoing 
surgical care or treatment, beyond that initially provided in 
his postoperative recovery.  The service separation 
examination in February 1971 noted that his lower extremities 
were not normal and had been affected by multiple fragment 
wounds involving both lower legs.  

The veteran filed his initial claim for service-connected 
disability with VA in April 1973.  He was provided VA 
examination in May 1973.  This examination included an 
anatomical listing of the residual scars involving both legs, 
and this pictorial description notes multiple fragment wounds 
of the left leg all below the knee and of the right leg 
commencing from the right rear thigh to approximately the 
ankle.  The examination simply noted that the veteran was 
entirely asymptomatic in his right leg, but that his left leg 
was affected on overuse or with prolonged standing with 
aching pain in the muscles of the calves, and with some 
numbness and paresthesia in the foot, distal to the wounds.  
From a functional standpoint, it was noted that his only loss 
was that he could not dorsiflex the left foot beyond 0 
degrees, although he could stand on tiptoes with no 
difficulty.  It was also noted that this loss was not a 
neurologic one.  It was simply due to the scarring and lack 
of mobility in the muscle masses involving Muscle Groups XI 
and XII.  The diagnosis was only residual shrapnel fragment 
wounds, multiple, right leg, asymptomatic without loss of 
function, and left distal leg, moderately symptomatic, with 
mild functional loss.  

Based in part on this examination, the RO granted service 
connection for the residual shell fragment wounds of both 
legs in a May 1973 rating decision and assigned a 20 percent 
evaluation for moderately severe muscle injury to the left 
distal leg under Diagnostic Code 5312, and assigned a 
noncompensable evaluation for the right leg, citing 
Diagnostic Code 7805 for scars which were well healed and 
nontender.  There is no indication in the record the veteran 
sought medical treatment specifically for the shell fragment 
wound residuals until he initiated a claim for increase in 
June 2001.  

In response to the veteran's request for increase he was 
scheduled for VA examination in July 2002.  The claims folder 
was reviewed.  It was again noted that at the time of initial 
treatment, there was no artery or nerve involvement found.  
The veteran was subsequently transferred to Japan and later 
to Fort Riley, Kansas.  The examiner also reviewed the 
remaining findings in service and the first VA examination 
after service in 1973.  It was noted that the veteran had 
more recently been seen by VA for bilateral knee pain, right 
greater than left, and found to have degenerative arthritis 
in both knees, weakness in the left leg and chronic 
post-traumatic myalgia with neuropathy.  X-ray studies 
performed by VA a year earlier revealed degenerative changes 
in the right knee with multiple metal fragments, and an old 
proximal fibular shaft changes from previous trauma, joint 
narrowing and osteophytes.  The left knee also had multiple 
metal fragments but no noted joint changes.  

Upon examination, the veteran reported pain in the left lower 
leg, numbness over the lateral left distal leg and foot, with 
recurrent knee swelling.  He described occasional shooting 
pain up the left leg.  The physician wrote that the "actual 
muscles and soft tissues injured in the injury are unknown at 
this time."  However, upon location of apparent scars, the 
muscle groups which could be involved included the right 
posterior calf (Group XI), the upper and inner right thigh 
(Group IV), the posterior thigh (Group XIII), and in the left 
leg, the anterior lower leg (XII), the calf (Group XI), and 
the posterior thigh (Groups XIII and XIV).  The physician 
reported that the veteran had symptoms of muscle pain with 
activity which was not limited by inability to move joints 
through normal functional motion.  The doctor referred later 
in this examination to an old proximal fibular shaft changes 
from trauma as being a healed proximal fracture of the right 
fibula.  He reported the veteran had decreased sensation in 
the left lateral leg and lateral foot with reduced muscle 
strength, but with no muscle herniation.  He reported that 
the veteran's muscle groups moved the knees and ankles 
through a fairly normal range of motion with sufficient 
comfort, endurance and strength to accomplish activities of 
daily living.  Range of motion for both knees was normal or 
nearly so, range of motion of the ankles was adequate, and 
the ligaments for both knees were intact.

The same physician who conducted the VA examination for 
muscles also conducted an examination for scars.  This 
physician reviewed the diagrammatic scar chart created by VA 
in April 1973, noting that there was a total of approximately 
15 scars then noted, but reported that upon present 
examination there were additional scars on the veteran at 
present which were not described at the initial 1973 
examination.  Upon examination, the doctor noted that the 
veteran had no specific symptoms related to the scars 
themselves.  Two larger scars on the lateral left calf were 
minimally depressed with minimal tissue loss but no 
adherence.  The rest of the scars were nontender, not 
adherent and smooth in texture, without ulceration or break 
down of the skin.  They were primarily flat and without 
underlying tissue loss, keloid formation or disfigurement.  
The scars were primarily hypopigmented and did not limit 
function.

During the pendency of the appeal, some older VA treatment 
records from September 1993 were collected, and a 
hospitalization summary includes a notation that the veteran 
had some residual discomfort "in his left foot from a 
fracture of his ankle in Feb. of 1993."  He was being 
followed by an apparently private orthopedic physician and 
the veteran had been told that his ankle was healing well.

There are also on file more recent records of the veteran's 
treatment with VA for service-connected PTSD and other 
unrelated problems.  Although these records do on occasion 
note the veteran's shell fragment wounds during service, 
there is little if any documentation that the veteran 
actually sought or required treatment for his shell fragment 
wounds.  The only exception to this is records of the veteran 
seeking treatment for bilateral knee pain and swelling with 
X-ray studies revealing retained metallic fragments in both 
knees with diagnoses of bilateral knee arthritis.

As above noted, the Board is without adequate clinical 
evidence to properly evaluate all possible residuals of the 
veteran's service-connected shell fragment wounds.  

In any event, in the rating decision now on appeal from 
September 2002, the RO appropriately granted the veteran 
increased evaluations from 20 to 30 percent for the left leg 
reflective of severe muscle disability of Muscle Group XII, 
and from 0 to 20 percent reflective of moderately severe 
muscle disability of Muscle Group XII for the right leg.  
This award is certainly consistent with the clinical evidence 
on file, including the first VA examination after service in 
May 1973 which noted that the veteran's right leg was 
essentially entirely asymptomatic without loss of function 
and that the veteran's more significantly injured left leg 
was moderately symptomatic with mild functional loss.  Based 
upon the clinical evidence which is available, the Board is 
unable to conclude that any increased evaluation is warranted 
for injuries to Muscle Group XII.  The 30 percent evaluation 
for severe muscle injury to Muscle Group XII of the left leg 
is the highest schedular evaluation available under 
Diagnostic Code 5312, and the evidence on file is against a 
finding that the less severely affected right leg shell 
fragment wound residuals is severe in nature.  Accordingly, 
and to that limited extent, any increase in disability award 
for residual injuries to Muscle Group XII for either leg is 
denied.  

The Board would also note that the most recent examination 
for scars noted that all scars, including scars which were 
noted at present but which were not documented in May 1973, 
were entirely asymptomatic, without tenderness to 
palpitation, without adherence or loss of covering, without 
underlying tissue loss or keloid formation or disfigurement.  
In the September 2002 rating decision on appeal, the RO 
appropriately provided separate evaluations for scars of each 
lower extremity and assessed them as noncompensable in 
conformance with the rating schedule.  The veteran did not 
disagree with the separately assigned noncompensable 
evaluation for scars and to the extent that these scars 
represent one of multiple residuals attributable to the 
original shell fragment wounds, the Board would note that no 
increased evaluation appears to be warranted on the basis of 
scars alone.  


ORDER

Entitlement to an evaluation in excess of 30 percent for the 
residuals of multiple shell fragment wounds of the left leg 
is denied.

Entitlement to an evaluation in excess of 20 percent for the 
residuals of multiple shell fragment wounds of the right leg 
is denied.


REMAND

Several additional issues are raised by the clinical evidence 
on file which are directly related to and associated with the 
residuals of multiple shell fragment wounds of both legs.  A 
review of the rating decision on appeal and statements of the 
case indicates that the RO has not previously considered 
these issues, at least in the verbiage of these reports.  

First, although the veteran has been provided compensable 
evaluations for moderately severe and severe injury to Muscle 
Group XII, the evidence on file suggests that there may be 
additional evaluations warranted, consistent with the 
comments contained in the August 2002 VA examination for 
muscles of Muscle Groups XI, IV, XIII, and XIV.  

Second, medical evidence on file includes X-ray study 
findings of degenerative changes of both knees with multiple 
metallic fragments retained in the joint of each knee, and 
the logical question is presented as to whether a separate 
compensable evaluation is warranted for bilateral knee 
arthritis if such arthritis is found upon clinical evaluation 
to be, as likely as not, attributable to the shell fragment 
wound residuals.  

Third, although the first VA examination after service stated 
that there was no neurological involvement, the veteran has 
more recently described having hypoesthesia and paresthesias 
with occasional shooting pains of the left leg, and the 
question is presented as to whether any additional award 
based on neurological impairment will be warranted.  The 
Board is mindful of the regulation which provides that a 
muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affected entirely different functions, but the Board 
is without adequate clinical evaluation to make a 
determination on this question.  

Fourth, it appears that while no compensable evaluation is 
warranted for any or all of the veteran's scars based upon 
Diagnostic Codes 7803, 7804, and 7805, the VA examination for 
scars did not indicate whether or not that all of the 
veteran's shell fragment wound scars might collectively 
affect an area of 144-square inches or greater, sufficient 
for a separate 10 percent evaluation under Diagnostic Code 
7802.  While this seems unlikely, the Board will not 
speculate on the question presented. 

These issues are fairly raised by the evidence on file, are 
related to the veteran's claim for increase for shell 
fragment wound residuals, and have not been previously 
addressed by the RO.  The case is accordingly REMANDED to the 
AMC for the following action:

1.  As indicated above, the AMC should 
consider, in conjunction with the 
veteran's claim for increase for shell 
fragment wound residuals of both legs, 
whether or not any additional 
awards/evaluations are warranted for 
(1) additional muscle groups of the legs, 
(2) neurological impairment of the legs, 
(3) whether bilateral arthritis of the 
knees is causally related to shell 
fragment wound residuals, and (4) whether 
the scarring of the veteran's legs meets 
or exceeds 144-square inches.  If it is 
found to be necessary to obtain adequate 
clinical evaluation of the issues now 
remanded to the AMC for initial 
consideration, any additional 
examinations should be accomplished.  Any 
notice to appear for one or more such 
examinations should include a recitation 
of 38 C.F.R. § 3.655(b) (2005).  Any 
examination(s) ordered should be tailored 
with requests for opinions regarding the 
questions raised in this remand.  

2.  After considering the issues referred 
back to the AMC, including any 
development found necessary, the issues 
raised in this remand should be 
adjudicated.  If the decision is not to 
the veteran's satisfaction, he must be 
provided a supplemental statement of the 
case, and provided an opportunity to 
respond.  The case should then be 
returned to the Board after compliance 
with appellate procedures.  The veteran 
need do nothing until further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


